DISSENTING OPINION BY
Judge COHN JUBELIRER.
I respectfully dissent. The majority concludes that the trial court did not abuse its discretion in granting Stancavage’s statutory appeal because: (1) with the exception of glassy or glossy eyes, Stanca-vage did not exhibit the typical behaviors that this Court has found acceptable as reasonable grounds for believing a licensee is operating a vehicle under the influence;1 and (2) the trial court made a credibility determination rejecting “much of the evidence that would otherwise be considered in determining whether there were reasonable grounds for belief of intoxication or the influence of a controlled substance” as “weak and unconvincing.” Stancavage v. Department of Transportation, Bureau of Driver Licensing, No. 127 C.D. 2009, slip op. at 7 (Pa.Cmwlth. Nov. 17, 2009) (emphasis added).
However, I note that the trial court found Chief Johnson’s testimony “weak and unconvincing” because “[Chief Johnson] eould not remember exactly the extent of [Stancavage’s] failure [of the field sobriety tests].” (Trial Ct. Op. at 4 (emphasis added).) Accordingly, the trial court concluded that “[Stancavage’s] ‘glossy eyes’, the drug dog’s ‘hit’ (which proved to be misplaced), and the equivocal [2] testimony about [Stancavage’s] alleged ‘failure’ of field sobriety tests [did not] constitute[] ‘reasonable grounds’ for [Stancavage] to be detained for a blood test.” (Trial Ct. Op. at 4 (emphasis added).) The trial court is the finder of fact, and questions of credibility and the weight of the evidence are solely within that trial court’s province. Reinhart v. Department of Transportation, Bureau of Driver Licensing, 954 A.2d 761, 765 (Pa.Cmwlth.2008). “These ... determinations will not be disturbed if supported by substantial evidence.” Pollock v. Department of Transportation, Bureau of Driver Licensing, 160 Pa.Cmwlth. 383, 634 A.2d 852, 855 (1993) (emphasis added). A review of Chief Johnson’s uncontradicted testimony reveals that, contrary to the trial court’s finding, Chief Johnson explained how Stancavage failed each of the field sobriety tests.
*901Chief Johnson testified that he requested that Stancavage submit to field sobriety-tests, including the heel-to-toe walk test, and the one-leg stand test. With respect to the heel-to-toe walk test, Chief Johnson testified that, after he explained the test and demonstrated the test, he had Stanca-vage perform the test. (Hr’g Tr. at 7, January 8, 2009.) According to Chief Johnson, “[p]art of the test is that you count out as you’re stepping, which he failed to do; and when [Stancavage] made his turn, [Stancavage] failed to make the turn as he was instructed to do so.” (Hr’g Tr. at 7.) Chief Johnson then testified that he explained the one-leg stance test, requiring the licensee to keep his leg up about ten inches off the ground while counting, and demonstrated the test to Stancavage before asking Stancavage to perform the test. Chief Johnson stated that “[Stancavage] did not make it to the full term. We require at least 30 seconds, and [Stancavage] failed to keep his foot in the air at that time.” (Hr’g Tr. at 8.) Chief Johnson did acknowledge that he could not recall exactly how long Stanca-vage kept his leg in the air. (Hr’g Tr. at 8.) On cross-examination, Chief Johnson reiterated his opinion that Stancavage failed the field sobriety tests. (Hr’g Tr. at 13-14.) Accordingly, Chief Johnson’s testimony does not support the trial court’s finding that he could not recall the extent of Stancavage’s failure of the field sobriety tests, and there is no other evidence in the record that offers support for this finding.
For these reasons, I would vacate the trial court’s decision, and remand the matter to the trial court for new credibility determinations. I, therefore, must respectfully dissent.

. I.e., staggering, swaying, falling down, belligerent or uncooperative behavior, slurred speech, or the odor of alcohol on the licensee’s breath.


. Given the context of the trial court's reasoning, I presume that the trial court was not finding Chief Johnson's testimony “equivocal,” i.e., incompetent, as a matter of law, but was using "equivocal” as shorthand for not credible. "[T]estimony is equivocal if, after a review of [the witness's] entire testimony, it is found to be merely based on possibilities or is less than positive.” Signorini v. Workmen’s Compensation Appeal Board (United Parcel Service), 664 A.2d 672, 676 (Pa.Cmwlth.1995); see also Gombar v. Department of Transportation, Bureau of Driver Licensing, 678 A.2d 843, 850 (Pa.Cmwlth.1996) (stating that an expert’s testimony was equivocal where the expert spoke only in possibilities). Here, Chief Johnson neither spoke in possibilities nor was he less than positive in his testimony regarding Stancavage's failure of the field sobriety tests.